Citation Nr: 1631921	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus. 

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy.

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to service-connected diabetes mellitus.  
REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1969, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues entitlement to service connection for bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to service.

2.  In an April 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.
2.  Evidence received more than one year since the April 2006 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The April 2006 rating decision that denied the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
3.  New and material evidence has been received to reopen the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran has a current diagnosis of tinnitus.  See October 2011 VA audiology examination report.  He was also exposed to significant noise in service resulting in acoustic trauma.  See id.  The October 2011 VA examiner provided a negative nexus opinion in regard to the Veteran's tinnitus.  In support of this conclusion, the examiner noted that the Veteran reported onset only four to five years prior (approximately 2006), which was 42 years after separation from service.  

In his January 2012 notice of disagreement, the Veteran stated that he did not report onset of recurrent tinnitus four to five years prior, he reported that it became loud and inescapable during that time frame.  The Veteran went on to state that he had ringing in his ears since service and he would use other noises to cover up the persistent, obnoxious ringing.  He also submitted a statement from his wife.  She stated that she had been married to the Veteran for more than 37 years and that he had periodically asked her to answer the phone or the door, thinking that he heard ringing.  Other times, he asked her if she could hear a noise; however, the noise was never one that she could hear.  She concluded by stating that she believed the Veteran suffered from tinnitus for their entire marriage.

The Veteran is competent to report symptoms that are subject to lay observation and experience.  His wife was competent to report on events which she directly experienced and remembered.  The Board has no reason do doubt the credibility of this lay evidence.  It is also probative as it tends to establish that the Veteran has experienced tinnitus since service and that it became significantly more severe beginning in approximately 2006.

As the evidence establishes all the elements of service connection for tinnitus, such should be granted.  
New and Material Evidence

The Veteran's original claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities were denied in an April 2006 rating decision, for lack of a medical nexus.  The Veteran did not appeal that decision, nor was new and material evidence received within one year of its issuance.  Accordingly, the April 2006 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence added to the record more than one year since the April 2006 rating decision includes a May 2013 VA examination report addressing the nature and etiology of the Veteran's peripheral neuropathy.  The additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  Accordingly, the claims are reopened.


ORDER

Service connection for tinnitus is granted.

New and material evidence having been received, the claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy is reopened; to this limited extent, the appeal is granted.



REMAND

The Veteran asserts that he has bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction due to his service-connected diabetes mellitus.  

The Board observes that there are multiple VA treatment records that suggest his erectile dysfunction is caused or aggravated by his diabetes mellitus and the drugs used to treat his non-service connected hypertension.  The Veteran also submitted two web articles discussing a significant link between these two conditions.  The VA examinations of record regarding erectile dysfunction do not provide adequate rationale regarding the issue of aggravation.  

In addition, the VA examination opinions that discuss peripheral neuropathy and erectile dysfunction provide negative nexus opinions in part because of a determination that the Veteran's diabetes was diagnosed in approximately 2001.  However, the problem list located in VA treatment records reflects that onset of diabetes mellitus was November 1998.  In his February 2002 VA diabetes mellitus examination, the Veteran reported onset in approximately 1999 while he was hospitalized for a stroke and myocardial infarction.  In addition, a March 1991 treatment note of Dr. D.S. reflects the Veteran's glucose was 116.  

As such, an addendum opinion is necessary to discuss the etiology of his bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction.  The examiner should attempt to determine an approximate onset date for diabetes mellitus based on all the evidence of record rather than relying on a reported diagnosis date of 2001.

On remand, updated VA treatment notes should be obtained.  The Veteran should also be asked to identify any pertinent missing private treatment records and these records should be obtained with his assistance.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Ask the Veteran to identify any pertinent private treatment notes that are not of record and attempt to obtain these records with his assistance.

3.  Then obtain an addendum opinion from the May 2013 VA examiner (or another physician, if unavailable) to determine the etiology of the Veteran's bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction.  The claims file must be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is requested to address the following:

a. For diagnosed peripheral neuropathy/axonal polyneuropathy, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability: 

1. had its onset in service or is otherwise the result of service, to include as a result of presumed herbicide exposures therein.  In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.

2. is caused by service-connected type II diabetes mellitus.  In addressing this question, the examiner should determine an approximate onset date for diabetes mellitus based on the evidence of record.  (For example, see VA problem list reflecting that onset of diabetes mellitus was November 1998; February 2002 VA diabetes mellitus examination, in which the Veteran reported onset in approximately 1999 while he was hospitalized for a stroke and myocardial infarction; March 1991 treatment note of Dr. D.S. reflecting the Veteran's glucose was 116.) 

3. is aggravated (permanently worsened beyond the natural progress of the disease) by service-connected type II diabetes mellitus.  

b. For diagnosed erectile dysfunction, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability:

1. had its onset in service or is otherwise the result of service, to include as a result of presumed herbicide exposures therein.  In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.

2. is caused by service-connected type II diabetes mellitus.  In addressing this question, the examiner should determine an approximate onset date for diabetes mellitus based on the evidence of record, as requested above.  Additionally, the examiner should discuss the October 2009 VA treatment record relating erectile dysfunction to diabetes, the January 2015 VA treatment record noting that erectile dysfunction is due to diabetes and medications used to control hypertension, and well as the two web articles submitted by the Veteran in April 2012.

3. is aggravated (permanently worsened beyond the natural progress of the disease) by service-connected type II diabetes mellitus.  In addressing this question, the examiner should determine an approximate onset date diabetes mellitus based on the evidence of record, as requested above.  Additionally, the examiner should discuss the October 2009 VA treatment record relating erectile dysfunction to diabetes, the January 2015 VA treatment record noting that erectile dysfunction is due to diabetes and medications used to control hypertension, and well as the two web articles submitted by the Veteran in April 2012.

A complete rationale should be furnished for any opinion rendered.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


